Citation Nr: 1757013	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a July 1988 decision, the RO denied the Veteran's claim of entitlement to service connection for a right hip disability.  The Veteran did not appeal that decision, nor was new and material evidence received within one year.

2.  The evidence received since the final July 1988 decision includes statements of the Veteran, VA examinations, and private evaluations, as well as treatment records, which relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for a right hip disability and, if presumed credible, raise a reasonable possibility of substantiating the claim.

3.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed degenerative arthritis of the right hip, status-post total hip replacement, is caused by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant reopening of the claim of service connection for a right hip disability.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
2.  The criteria for entitlement to service connection degenerative arthritis of the right hip, status-post total hip replacement, on a secondary basis are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claim to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as these, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinently, in a July 1988 decision, the RO denied the Veteran's claim of entitlement to service connection for a right hip disability.  The Veteran did not appeal, and as new and material evidence was not received within one year of the decision, it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Under these circumstances, the RO's July 1988 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for a right hip disability.  As noted above, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Therefore, as a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in July 1988.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claim of service connection for a right hip disability.

At the time of the last final denial, the Veteran contended that he suffered a right hip disability that was incurred during his active duty service.  In the July 1988 decision, the RO determined that the evidence of record did not demonstrate that the diagnosed degenerative arthritis of the right hip was incurred in the Veteran's active military service.

The Veteran filed to reopen his service connection claim in September 2009.  Without the need to discuss every piece of newly received evidence in detail, the Board finds that new and material evidence has been received regarding the request to reopen the Veteran's claim of entitlement to service connection for right hip disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Namely, in a March 2011 statement, Dr. R.S. reported that the Veteran's service-connected right knee disability more likely than not contributed significantly to his right hip arthritis.  Additionally, in a March 2011 statement, Dr. C.M. reported that Dr. R.S.'s March 2011 nexus opinion validated his own impression that the Veteran's right hip disability was more likely than not aggravated by his service-connected right knee disability.

Critically, these statements by Drs. R.S. and C.M. relate to the previously unestablished element of nexus as to the right hip disability claim.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon, 20 Vet. App. at 81; Shade, supra.

II. Merits of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran asserts that he developed a right hip disability as a result of his service-connected right knee disability, to include a limb length discrepancy.  See the Veteran's claim dated September 2009.  The Board has reviewed the record and concludes that the evidence supports an award of service connection for the currently diagnosed right hip disability.

Initially, the record shows that the Veteran is service-connected for degenerative joint disease (DJD) of the right knee, status-post arthroscopy with chondral allografts.  See the rating decision dated July 1988.

As indicated above, the Veteran served on active duty from September 1952 to September 1977.  His STRs are pertinently absent any documentation of a right hip disability.

A VA examination conducted in April 1988 noted that the Veteran experienced hip pain in 1975.  However, physical examination and x-ray of the hips was normal.

The Veteran was afforded a VA examination in March 2010 at which time the examiner confirmed a diagnosis of degenerative arthritis of the right hip dating from 1988.  The examiner reported that the Veteran's DJD of the right hip is considered nonservice-connected with "no evidence of chronic disability in 33 years of civilian orthopedic records.  No additional evidence to support service connection."

In a March 2011 letter, Dr. R.S. reported that he treated the Veteran for right hip pain in January 2011, at which time he was diagnosed with advanced osteoarthritis with intractable pain in the right hip.  A total right hip replacement was performed in February 2011.  Dr. R.S. stated, "[a]lthough I cannot state with complete certainty that his hip arthritis was a direct result of his extensive knee problems, I do believe that there is [a] causal relationship.  Certainly, the mechanical abnormalities of gait associated with severe knee arthritis can adversely affect the hip joints..."  Dr. R.S. continued, "[i]n my opinion, it is more likely than not that the service-connected right knee condition has contributed significantly to his hip arthritis, leading ultimately to the need for a total hip arthroplasty."

In a separate March 2011 letter, the Veteran's treating VA physician, Dr. C.M. stated that he had received the letter from Dr. R.S. "of orthopedics whose opinion validates my impression that [the Veteran's] hip osteoarthritis was more likely than not aggravated by his service-connected knee injury and thus should be considered service connected as well."

The Veteran was afforded a VA examination in May 2014, at which time the examiner confirmed a diagnosis of right hip arthritis, status-post total hip replacement.  As to the question of nexus, the examiner stated that "[b]ased on medical literature and research, it is less likely than not this Veteran's right hip DJD, status-post total hip replacement, is caused, related, or aggravated to his service-connected DJD of [the] right knee."

A VA addendum opinion was obtained in June 2014, at which time the examiner stated, "[a]s the [right] hip was replaced 30 years after military retirement, and as the hip was not treated in service, in my opinion the right hip arthroplasty is less likely than not caused by, related to, or worsened beyond natural progression by military service."  The examiner further addressed the question of secondary service connection.  He opined, "Drs. S. and M.'s kind statements of advocacy are read and appreciated.  While it is a pleasing notion that the knee bone must be connected to the hip bone, there is unfortunately a paucity of scientific literature supporting the contention that arthritis and surgery on a knee can, or does, cause arthritis or disease resulting in replacement of a proximate joint, in this case, the hip."  The examiner continued, "[i]t is therefore my opinion that the Veteran's right hip arthroplasty (secondary to osteoarthritis) is less likely than not caused by, related to, or worsened beyond natural progression by his service-connected knee arthritis."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has reviewed the evidence, weighing the positive nexus opinions of Dr. R.S. and Dr. C.M. against the negative nexus opinions of the May 2014 and June 2014 VA examiners.  Significantly, in his March 2011 letter, Dr. R.S., the Veteran's orthopedist, provided a detailed explanation for his conclusions in support of nexus.  See Nieves-Rodgriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Dr. R.S. acknowledged that the exact etiology of the Veteran's current degenerative arthritis of the right hip could not be known to a certainty.  To this end, as set forth above, absolute certainty is not required in claims for VA benefits; rather, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  See Gilbert, 1 Vet. App. at 54.  Moreover, the opinion of Dr. R.S. was corroborated by Dr. C.M., the Veteran's treating VA physician, who stated that Dr. R.S.'s opinion was in line with his own opinion that the Veteran's right hip osteoarthritis was aggravated by the service-connected right knee disability.  The fact that there is agreement between the Veteran's VA treating physician and a private physician who also treated the Veteran lends probative weight to their conclusions.  In contrast, the May 2014 VA examiner did not provide any rationale to support his conclusion, beyond citing medical literature without applying it to the specific facts of the Veteran's case.  Additionally, the June 2014 VA examiner failed to address the arguments of the Veteran that his leg length discrepancy, altered gait, and impaired weight-bearing as well as episodes of falling, which are due to his service-connected knee disability, caused or contributed to his right hip pathology.

Overall, the Board finds that the record supports the award of service connection for the diagnosed right hip disability.  It is undisputed that the Veteran is diagnosed with degenerative arthritis of the right hip, and has thus met the current disability requirement.  Moreover, given the positive nexus opinions from Dr. R.S. and Dr. S.M. and the credible lay statements of the Veteran, the evidence is at least evenly balanced as to whether the current degenerative arthritis of the right hip is caused by his service-connected right knee disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative arthritis of the right hip, status-post total hip replacement, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a right hip disability is granted.

Entitlement to service connection for degenerative arthritis of the right hip, status-post total hip replacement, is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


